DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on January 24, 2018. 
This action is in response to amendments and/or remarks filed on November 5, 2021. In the current amendments, claims 1, 3, 8, 10, 15, and 17 are amended. Claim 19 has been canceled. Claims 2, 4, 6, 9, 11 – 13, 16, and 18 were previously canceled. Claims 1, 3, 5, 7, 8, 10, 14, 15, 17, and 20 are presented for examination and are pending. 
In response to amendments and/or remarks filed on November 5, 2021 the objection to claims 1, 3, 5, 7, 8, 10, 14, 15, 17, 19, and 20 made in the previous office action has been withdrawn. 
In response to amendments and/or remarks filed on November 5, 2021, the 35 U.S.C. 112(a) rejections to claims 1, 3, 5, 7, 8, 10, 14, 15, 17, 19, and 20 made in the previous office action has been withdrawn.
In response to amendments and/or remarks filed on November 5, 2021, the 35 U.S.C. 112(b) rejections to claims 1, 3, 7, 8, 10, 14, 15, 17, 19, and 20 made in the previous office action has been withdrawn. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “non-transitory computer-readable medium”, recited in claims 8, 10, and 14, is not recited in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, 
Claim 5 recites “the first frequency distribution of words corresponding to the plurality of predefined topics…”. There is insufficient antecedent basis for this limitation in the claim.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3, 5, 7, 8, 10, 14, 15, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to receiving a help request about a computer application or computing device, determining a frequency distribution of topics in the help request using Latent Dirichlet Allocation, comparing the current frequency distribution with previous help requests, determining if the current help request is similar to a previous help request using a Kullback-Leibler distance, and assigning the solution for the previous help request as the solution for the current help request. Each of the following limitations:
receiving… a current help request describing in text a problem with a computer application or computing device;
pre-processing… the current help request by at least filtering the text to remove one or more non-technical words and stemming the text by reducing one or more technical words in the text to a base form:
in response to the pre-processing, determining,… and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request;

determining the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request; and
assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request...
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“computer implemented”, “at a server”, “by the server”, “at the server”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses receiving a current help request describing in text a problem with a computer application or computing device (corresponds to observation, the function is just associated with receiving a request that is about computers which renders that the function corresponds to observing a request about a computer application or computing device), pre-processing the current help request by at least filtering the text to remove one or more non-technical words and stemming the text (corresponds to evaluation and judgement), determining based on a Latent Dirichlet allocation, a first corresponds to using mathematical methods (Latent Dirichlet allocation) to perform mathematical operations and analysis (determining a frequency distribution)), comparing the first frequency distribution of the preprocessed current help request to a plurality of previous help requests (corresponds to evaluation and judgement), determining that the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request (corresponds to using mathematical methods (Kullback-Leibler divergence) to perform mathematical operations and analysis (measuring the distance between two frequency distributions)), assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer implemented”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to determining a plurality of frequency distributions. Each of the following limitation(s):
wherein the comparing includes determining, for the plurality of previous help requests, a plurality of frequency distributions.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) but for the recitation of generic computer components (“computer implemented”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determining a plurality of frequency distributions for the plurality of pervious help requests (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer implemented”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to categorizing the help request based on the frequency distribution of words corresponding to the plurality of predefined topics. Each of the following limitation(s):

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) but for the recitation of generic computer components (“computer implemented”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses categorizing the help request based on the frequency distribution of words corresponding to the plurality of predefined topics (corresponds to evaluation and judgement with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer implemented”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to using a Kullback-Leibler distance to provide a similarity measure between the first and second frequency distribution. Each of the following limitation(s):

as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“computer implemented”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses that the KLD measure uses a term scoring function to provide a distance between two frequency distributions (corresponds to using mathematical methods (KLD with a scoring function) to perform mathematical operations and analysis (measure the distance between two frequency distributions)). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer implemented”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to receiving a help request about a computer application or computing device, determining a frequency distribution of topics in the help request using Latent Dirichlet Allocation, comparing the current frequency distribution with previous help requests, 
receiving… a current help request describing in text a problem with a computer application or computing device;
pre-processing… the current help request by at least filtering the text to remove one or more non-technical words and stemming the text by reducing one or more technical words in the text to a base form:
in response to the pre-processing, determining,… and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request;
comparing… the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, wherein the plurality of previous help requests include the plurality of predefined topics and a plurality of solutions associated with the plurality of predefined topics;
determining the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request; and
assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request...
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, corresponds to observation, the function is just associated with receiving a request that is about computers which renders that the function corresponds to observing a request about a computer application or computing device), pre-processing the current help request by at least filtering the text to remove one or more non-technical words and stemming the text (corresponds to evaluation and judgement), determining based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics (corresponds to using mathematical methods (Latent Dirichlet allocation) to perform mathematical operations and analysis (determining a frequency distribution)), comparing the first frequency distribution of the preprocessed current help request to a plurality of previous help requests (corresponds to evaluation and judgement), determining that the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request (corresponds to using mathematical methods (Kullback-Leibler divergence) to perform mathematical operations and analysis (measuring the distance between two frequency distributions)), assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer program product comprising instructions embodied on a non-transitory computer-readable storage medium, the instructions, when executed by at least one computing device, cause operations comprising”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to determining a plurality of frequency distributions. Each of the following limitation(s):
wherein the comparing includes determining, for the plurality of previous help requests, a plurality of frequency distributions.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) but for the recitation of generic computer components (“computer program product”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determining a plurality of frequency distributions for the plurality of pervious help requests (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 

Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 14, 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to using a Kullback-Leibler distance to provide a similarity measure between the first and second frequency distribution. Each of the following limitation(s):
wherein the Kullback-Leibler distance (KLD) measure provides a similarity measure using a term-scoring function based on differences between the first frequency distribution and the second frequency distribution.
as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“computer program product”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses that the KLD measure uses a term scoring function to provide a distance between two frequency distributions (corresponds to using mathematical methods (KLD with a scoring function) to perform mathematical operations and analysis (measure the distance between two frequency distributions)). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer program product comprising instructions embodied on a non-transitory computer-readable storage medium, the instructions, when executed by at least one computing device, cause operations comprising”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 15, 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to receiving a help request about a computer application or computing device, determining a frequency distribution of topics in the help request using Latent Dirichlet Allocation, comparing the current frequency distribution with previous help requests, determining if the current help request is similar to a previous help request using a Kullback-Leibler distance, and assigning the solution for the previous help request as the solution for the current help request. Each of the following limitations:
receiving… a current help request describing in text a problem with a computer application or computing device;

in response to the pre-processing, determining,… and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request;
comparing… the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, wherein the plurality of previous help requests include the plurality of predefined topics and a plurality of solutions associated with the plurality of predefined topics;
determining the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request; and
assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request...
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“a processor; and a memory, the processor executing instructions stored in the memory to cause the system to provide operations comprising:”, “at a server”, “by the server”, “at the server”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitations in the corresponds to observation, the function is just associated with receiving a request that is about computers which renders that the function corresponds to observing a request about a computer application or computing device), pre-processing the current help request by at least filtering the text to remove one or more non-technical words and stemming the text (corresponds to evaluation and judgement), determining based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics (corresponds to using mathematical methods (Latent Dirichlet allocation) to perform mathematical operations and analysis (determining a frequency distribution)), comparing the first frequency distribution of the preprocessed current help request to a plurality of previous help requests (corresponds to evaluation and judgement), determining that the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request (corresponds to using mathematical methods (Kullback-Leibler divergence) to perform mathematical operations and analysis (measuring the distance between two frequency distributions)), assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and a memory, the processor executing instructions stored in the memory to 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which 
Regarding Claim 17, 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to determining a plurality of frequency distributions. Each of the following limitation(s):
wherein the comparing includes determining, for the plurality of previous help requests, a plurality of frequency distributions.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determining a plurality of frequency distributions for the plurality of pervious help requests (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and a memory, the processor executing instructions stored in the memory to cause the system to provide operations comprising:”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.

Regarding Claim 20, 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to using a Kullback-Leibler distance to provide a similarity measure between the first and second frequency distribution. Each of the following limitation(s):
wherein the Kullback-Leibler distance (KLD) measure provides a similarity measure using a term-scoring function based on differences between the first frequency distribution and the second frequency distribution.
as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including mathematical relationships, mathematical formulas, or equations). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses that the KLD measure uses a term scoring function to provide a distance between two frequency distributions (corresponds to using mathematical methods (KLD with a scoring function) to perform mathematical operations and analysis (measure the distance between two frequency distributions)). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and a memory, the processor executing instructions stored in the memory to 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which 

Response to Arguments
Regarding objections to the Specification – “non-transitory computer-readable medium”:
Applicant’s argument:
“Regarding the objection to the Specification, the original as-filed claims recite “non-transitory computer-readable medium.” Moreover, the specification at least a paragraph 55 includes examples of physical (i.e., non-transitory) storage media, such as disks, flash memory devices, and the like. It is also well settled there is no “in haec verba” requirement requiring the claims to follow the specification verbatim. See, e.g., MPEP 2163. It is clear this objection is improper and should be withdrawn.”

Response: 
Examiner respectfully disagrees. Para [0055] states: 
“Generally, a computer also may include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magnetooptical disks, or optical disks. Information carriers suitable for embodying computer program instructions and data include all forms of nonvolatile memory, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magnetooptical disks; and CDROM and DVD-ROM disks.”
Para [0055] only describes various examples of storage devices, it does not mention a non-transitory computer-readable medium. Therefore, the specification does not provide antecedent basis for “non-transitory computer-readable medium”. See MPEP 608.01(o). 


Regarding objections to the Specification – lack of written support for claim 1:
Applicant’s argument:
“The Examiner objects to the specification for not having antecedent support for the claim 1 “in response to the pre-processing, determining, by the server and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request.”… Applicants disagree. The description of FIG. 3 explains that preprocessed help request is provided to the LDA 34.' Xu, para, 38. Next, Xu explains:
FIG. 3 shows, for example, a help request categorization (i.e., document 348) of the help request (i.e. description 310) that may be produced by LDA module 34. As shown in FIG. 3, help request categorization (i.e., document 340) may include a document ID (e.g., “ID1") and values for the relative frequency of occurrence (e.g., 0.1,0.6,... and 0.038, respectively) of topics (i.e., topic 1, topic 2,... topic N) that are found by LDA module 34 to occur in description 310.
Moreover, FIG. 3 at 340 show for the topics 1 to topic N the frequency of occurrences. For at least these reasons, the specification provides antecedent basis and, for that matter, written description support, 
Response: 
Applicant’s arguments, filed on November 5, 2021, have been fully considered and are persuasive. This objection to the Specification has been withdrawn. 

Regarding claim objections
Applicant’s argument:
“Regarding the objections to claims 1, 3, 5, 7, 8, 10, 14, 15, 17, and 20, the instance amendments address and thus obviate the basis of the objections, so the objections should be withdrawn.”
Response: 
Applicant’s arguments, filed on November 5, 2021, have been fully considered and are persuasive. The objection to claims 1, 3, 5, 7, 8, 10, 14, 15, 17, and 20 has been withdrawn.

Regarding rejections under 35 U.S.C. 112(a)
Applicant’s argument:
“As noted above, at least paragraph 38 and FIG. 3 (see, e.g., 340) provide written description.” For at least the reasons noted above, there is written description support for the claim 1 “in response to the pre-processing, determining, by the server and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request.””
Response: 


Regarding rejections under 35 U.S.C. 112(b)
Applicant’s argument:
“The Examiner rejected claims 1, 3, 5, 7, 8, 10, 14, 15, 17, 19, and 20 under 35 U.S.C. §112 for indefiniteness. Applicants respectfully traverse this rejection.

Regarding claims 1, 8, and 15, the instant amendments to claim 1 make clear that a Kullback-Leibler distance (KLD) measure [is used] between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request.

Regarding claim 19, its cancelation obviates the basis of the rejection.”
Response: 
Applicant’s arguments, filed on November 5, 2021, have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 1, 3, 7, 8, 10, 14, 15, 17, and 20 has been withdrawn.
Regarding Claim 5, 
Claim 5 recites “the first frequency distribution of words corresponding to the plurality of predefined topics…”. There is insufficient antecedent basis for this limitation in the claim.

Regarding rejections under 35 U.S.C. 101
Applicant’s argument: 

Response:
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive. All limitations of the independent claims, under broadest reasonable interpretation, can be considered to be abstract ideas that covers mental processes and mathematical concepts but for the recitation of generic computer components and insignificant extra-solution activity. For example: 
receiving… a current help request describing in text a problem with a computer application or computing device; (under broadest reasonable interpretation this limitation corresponds to the mental concept of observing a help request that describes a problem with a computer or application)
pre-processing… the current help request by at least filtering the text to remove one or more non-technical words and stemming the text by reducing one or more technical words in the text to a base form: (under broadest reasonable interpretation this limitation corresponds to the mental concept of evaluating a help request by removing stop words (words such as “a”, “an”, “the”…) and stemming words (changing networking to network) using judgement with the assistance of pen and paper)
in response to the pre-processing, determining,… and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request; under broadest reasonable interpretation this limitation corresponds to using a mathematical concept such as Latent Dirichlet allocation to determine a frequency distribution)
comparing… the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, wherein the plurality of previous help requests include the plurality of predefined topics and a plurality of solutions associated with the plurality of predefined topics; (under broadest reasonable interpretation this limitation corresponds to the mental concept of evaluating and judging a frequency distribution by comparing it to another help request)
determining the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request; and(under broadest reasonable interpretation this limitation corresponds to using a mathematical concept such as KLD to measure the distance between two frequency distributions )
assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request… (under broadest reasonable interpretation this limitation corresponds to the mental concept of evaluating the KLD distance measure and using judgement to determine if the known solution for the previous request should be assigned as the solution for the current help request, based on the KLD measure)
The additional elements of the independent claims are merely recitation of generic computer components and recitation of insignificant extra-solution activity (presenting offers). As discussed above, the generic computer components in these steps are recited at a high-level of generality (i.e., as 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, MPEP 2106(d)(ll) notes that the insignificant extra-solution activity of presenting offers and gathering statistics is a well-understood, routine, and conventional function. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Datta et al. (“Will this be Quick?: A Case Study of Bug Resolution Times across Industrial Projects”) teaches using techniques such as Latent Dirichlet allocation and Kullback-Leibler divergence to analyze bug reports. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./ Examiner, Art Unit 2125  
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125